DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The replacement drawing sheets filed 2/3/22 have been received and will be  approved by the examiner and entered into the record when there is no longer any drawing objections pending. 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements must be shown or the features canceled from the claims:
1)  One or more light sources of claims 1 and 3; 
2)  The first depth of claims 1 and 13; and 
3)  The cover has a second width in the width direction, the first width being equal to or greater than the second width of claim 1.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6-8, 10 and 12-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
With respect to claims 1, lines 21-22 and claim 14, lines 12-13:  The size relationship between the cover and the recessed portion is unclear.  Specifically, the language, “the cover has a second width in the width direction, the first width being equal to or greater than the second width” is unclear.  The drawing figure 4 appears to show the second width W2 or width of the cover, 12, having a width approximately equal to the second length L2 (shown in figure 7 as the length of the combined mounting plate, 50, and fasteners, 52).  The first width is shown in figure 7 as W1.  It is unclear how “the first width” (W1 in figure 7) is “equal to or greater than the second width” (W2 in figure 4 or approximately L2 in figure 7). 
Applicant should cite figure numbers which shows the claimed relationship between the dimensions of the cover and the recessed portion and provide a citation within the original specification which describes this relationship.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	With respect to claim 1:
	Line 15: “the one or more light sources” does not have proper antecedent basis.
Lines 21-22:  the limitation, “the cover has a second width in the width direction, the first width being equal to or greater than the second width” is unclear.  The drawing figure 4 appears to show the second width W2 or width of the cover, 12, having a width approximately equal to the second length L2 (shown in figure 7 as the length of the combined mounting plate, 50, and fasteners, 52).  The first width is shown in figure 7 as W1.  It is unclear how “the first width” (W1 in figure 7) is “equal to or greater than the second width” (W2 in figure 4 or approximately L2 in figure 7). 
Claim 2 is indefinite as depending from an indefinite claim.
With respect to claim 3, line 12: “the one or more light sources” does not have proper antecedent basis.
Claims 4-8, 10 and 12-13 are indefinite as depending from an indefinite claim.
With respect to claim 14, lines 12-13:  the limitation, “the cover has a second width in the width direction, the first width being equal to or greater than the second width” is unclear.  The drawing figure 4 appears to show the second width W2 or width of the cover, 12, having a width approximately equal to the second length L2 (shown in figure 7 as the length of the combined mounting plate, 50, and fasteners, 52).  The first width is shown in figure 7 as W1.  It is unclear how “the first width” (W1 in figure 7) is “equal to or greater than the second width” (W2 in figure 4 or approximately L2 in figure 7).
Claims 15-20 are indefinite as depending from an indefinite claim.

Allowable Subject Matter
As best understood, claims 1, 2, 6-8, 10 and 12-20 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 3-5 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/Primary Examiner, Art Unit 2875